     Case 1:21-cv-00891-AWI-JLT Document 7 Filed 07/09/21 Page 1 of 2


 1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   MANNING LAW, APC
 2 20062 S.W. Birch St., Suite 200
 3 Newport Beach, CA 92660
   Office: (949) 200-8755
 4 DisabilityRights@manninglawoffice.com
 5
   Attorneys for Plaintiff
 6 SUZANNE NA PIER,
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10                                    Case No.: 1:21-cv-00891-AWI-JLT
11    SUZANNE NA PIER, an             Hon. Anthony W. Ishii
12   individual,
13                                    NOTICE OF SETTLEMENT AND
          Plaintiff,                  REQUEST TO VACATE ALL
14                                    CURRENTLY SET DATES
     v.
15
                                      Complaint Filed: June 4, 2021
16   RIDGECREST
     CAPITAL, L.P., a                 Trial Date: None Set
17
     California limited
18   partnership; and
     DOES 1-10, inclusive,
19
20        Defendants.
21
22
23
24
25
26
27
28


                                 NOTICE OF SETTLEMENT
     Case 1:21-cv-00891-AWI-JLT Document 7 Filed 07/09/21 Page 2 of 2


 1        The Plaintiff hereby notifies the Court that a global settlement has been
 2 reached in the above-captioned case and the Parties would like to avoid any
 3 additional expense, and to further the interests of judicial economy.
 4        The plaintiff, therefore, applies to this Honorable Court to vacate all currently
 5 set dates with the expectation that the Voluntary Dismissal with prejudice, as to all
 6 parties, will be filed within 45 days.
 7
 8
 9 Dated: July 9, 2021                            MANNING LAW, APC
10
11                                          By:   /s/ Joseph R. Manning, Jr. Esq.
                                                  Joseph R. Manning, Jr., Esq.
12                                                Attorneys for Plaintiff
13                                                Suzanne Na Pier

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   NOTICE OF SETTLEMENT
